Title: III. To Napoleon Bonaparte, 18 April 1803
From: Jefferson, Thomas
To: Bonaparte, Napoleon


            
              Citizen First Consul,
            
            Circumstances rendering it expedient that Robert R. Livingston who has for some time past resided with you as our Minister Plenipotentiary should be in a situation to render other services to his Country, we have authorized him to take his leave of you, embracing that occasion to assure you of our friendship and sincere desire to preserve and strengthen the harmony and good understanding between the two nations. We are persuaded that he will do this in the manner most expressive of these sentiments and of the respect and sincerity with which they are offered.
            We pray God to keep you, Citizen First Consul, under his safe and holy protection.
            Written at the City of Washington, the Eighteenth day of April in the year of our Lord one thousand Eight hundred and three.
            
              Th: Jefferson
            
          